CARSON, J.,
concurring.
By remanding this case to the trial court with the direction to enter an amended judgment consistent with the opinion, the majority adheres to a closely followed practice in this court to eschew reaching questions not raised, briefed or argued to the court.
While I generally support the practice to which I make reference, there are times, in my opinion, that the court should give more guidance to the trial court for the assistance of the trial court and, possibly, to avoid the necessity for further appellate review. This is one of those times.
On the facts of this case, the majority correctly concludes that the rate of postjudgment interest is to be fixed at the rate in effect on the date of entry of the judgment, which I assert is January 20, 1983. ORS 82.010(3). The postjudgment interest is to be applied to the judgment, which judgment should include principal and interest accrued thereon to the date of entry of judgment. Highway Comm. v. DeLong Corp., 275 Or 351, 357, 551 P2d 102 (1976). Thus, upon remand, it will be necessary for the trial court to compute the interest accruing on the principal balance, using the appropriate monthly rates, up to the date of the entry of judgment. Interest thereafter on the judgment will be at the rate in effect on the date of the entry of judgment. ORS 82.010(3).
I have concluded that the date of the original entry of judgment, January 20, 1983, is the crucial date to which prejudgment interest and from which postjudgment interest is computed, notwithstanding this court’s direction to the trial court to enter an “amended judgment.” See Pearson v. Schmitt, 260 Or 607, 609, 492 P2d 269 (1971).
Lent, J., joins in this concurring opinion.